Citation Nr: 0103512	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-43 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right arm/elbow 
disorder.

2.  Entitlement to service connection for tonsillitis.

3.  Entitlement to service connection for a bilateral shin 
disorder (also claimed as bilateral shin splints).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty from November 1991 to October 
1993.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran presented testimony at a personal 
hearing conducted before the undersigned in Seattle, 
Washington in December, 2000.


REMAND

The RO denied each of the veteran's claims on the basis that 
he had failed to present a "well grounded claim".  There 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With regard to the claim for a bilateral shin disorder, the 
Board notes that the veteran is contending he has a bilateral 
shin disorder (not necessarily shin splints) manifested by 
chronic pain.  On VA examination conducted in August 1998, 
the examiner discussed a possible diagnosis of compartment 
syndrome, a chronic condition, based on the clinical findings 
and the veteran's history and complaints.  On remand, the 
veteran should be afforded another VA orthopedic examination 
to determine the appropriate diagnosis for his current 
disability and its probable pathology.

The Board further notes that the veteran has indicated he 
received post-service medical treatment from Dr. Ansari, a 
private physician, as well as the VA medical facility at 
American Lake.  On remand, the RO should obtain and associate 
these medical records with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
his claimed disorders since service (to 
include VA treatment facilities), 
together with any necessary 
authorizations, and associate the 
pertinent medical records with the claims 
folder.  These records should include, 
but are not limited to the medical 
records from Dr. Ansari.  The RO should 
make a specific request for the veteran's 
medical records from the VA medical 
facility in American Lake.  

2.  The veteran should then be afforded 
special VA orthopedic and ear nose and 
throat examinations to determine the 
nature and likely etiology of his current 
bilateral shin disorder(s), right 
arm/elbow disorder and tonsillitis.  The 
claims folder must be reviewed by each 
examiner in conjunction with the 
examination.  Any x-rays or other 
diagnostic studies deemed appropriate by 
the examiner(s) should be performed.

With regard to each diagnosed disorder, 
the examiner must correlate the medical 
findings and provide a medical opinion 
whether it is more likely, less likely or 
as likely as not that the veteran's 
current shin disorder, right arm/elbow 
disorder, or tonsillitis disorder is 
related to service.  The examiner should 
provide the rationale for any opinion 
given.

3.  The RO must ensure that the foregoing 
development is completed.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should readjudicate the issues 
on appeal.  If any benefit sought remains 
denied the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





